        Case 1:20-cv-01390-LAP Document 31 Filed 02/12/21 Page 1 of 25



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

AMY MILLER,

                    Plaintiff/
       Counterclaim Defendant,
                                             No. 20 Civ. 1390 (LAP)
-against-
                                                 OPINION & ORDER
LEVI & KORSINSKY, LLP; EDUARD
KORSINSKY; and JOSEPH LEVI,

                    Defendants/
              Counterclaimants.

LORETTA A. PRESKA, Senior United States District Judge:

       Before the Court is a motion by Plaintiff/Counterclaim

Defendant Amy Miller (“Miller”) to dismiss counterclaims brought

by Defendant/Counterclaimant Levi & Korsinsky, LLP (“L&K”)

pursuant to Rules 12(b)(1) and 12(b)(6) of the Federal Rules of

Civil Procedure.     L&K opposes the motion.

       For the reasons below, the motion is GRANTED.

  I.    Background

       The following facts are drawn from Miller’s complaint and

L&K’s counterclaims.      (See Complaint (“Compl.”), dated Feb. 18,

2020 [dkt. no. 1]; Answer, Defenses and Counterclaims (“Answer &

Countercls.”), dated June 1, 2020 [dkt. no. 19].)           They are

assumed true at this procedural stage.         See Koch v. Christie’s

Int’l PLC, 699 F.3d 141, 145 (2d Cir. 2012).

       Plaintiff Amy Miller is an accomplished attorney with an

extensive background in securities and shareholder derivative


                                      1
      Case 1:20-cv-01390-LAP Document 31 Filed 02/12/21 Page 2 of 25



litigation.   (Compl. ¶ 3.)    She is 47 years old, married, and

the mother of two children.     (Id. ¶ 11.)     In 2001, after

graduating from New York Law School summa cum laude, Miller

embarked on a long and distinguished legal career litigating

sophisticated business disputes, stockholder class actions, and

derivative lawsuits as an associate, senior associate, and

eventually senior counsel at three New York law firms.           (Id. ¶¶

26, 28–31.)

    In August 2016, after approximately 15 years of practice,

Miller joined Defendant Levi & Korsinsky, LLP, a New York-based

law firm that primarily engaged in securities and derivative

litigation.   (Id. ¶¶ 15–16, 32.)       Defendants Eduard Korsinsky

(“Korsinsky”) and Joseph Levi (“Levi”) are the founding and

managing partners of L&K, and they were responsible for

personnel decisions in L&K’s New York office, including attorney

promotions, compensation structures and bonuses, case

assignments and reassignments, and employee terminations.              (Id.

¶¶ 18, 20, 22.)

    In December 2017, Korsinsky offered to promote Miller from

her position as Of Counsel with the firm to the role of Partner.

(Id. ¶¶ 32, 37.)   During that meeting, Korsinsky explained that

certain male partners, such as Donald Enright and Nicholas

Porritt in L&K’s Washington D.C. office, earned commissions in

addition to their base salary.      (Id. ¶ 39.)    The commissions


                                    2
        Case 1:20-cv-01390-LAP Document 31 Filed 02/12/21 Page 3 of 25



represented a percentage of the total fees paid to L&K on cases

handled by an individual partner.         (Id. ¶ 40.)    Korsinsky

promised that he and Miller would further discuss and

memorialize the terms of Miller’s compensation.           (Id. ¶ 37.)

       Miller alleges that, despite her promotion, outstanding

performance, and Korsinsky’s promise, the terms of her

compensation as a partner at L&K were never reduced to writing,

she continued to receive the same and lesser compensation under

the written contract for her Of Counsel position, and she was

subject to discrimination by L&K, Korsinsky, and Levi based on

her sex, familial status, and caregiver status.           (Id. ¶¶ 1–3,

38.)    Specifically, Miller alleges that (1) unlike male partners

at L&K, she was not paid commissions on certain legal fees that

she earned; (2) she received annual bonuses that were equal to

or lower than bonuses received by male junior-attorneys whom she

supervised; (3) she faced sexist and discriminatory comments

from Korsinsky and Levi, including being asked whether her

husband should negotiate Miller’s compensation on her behalf;

(4) she was stripped of handling complex cases, which were then

reassigned to male junior-attorneys with far less experience

than Miller, who then relied on her for advice and guidance; and

(5) she was terminated on March 28, 2019, for vague and

conclusory reasons which were a pretext for unlawful

considerations of Miller’s sex, familial status, and caregiver


                                      3
      Case 1:20-cv-01390-LAP Document 31 Filed 02/12/21 Page 4 of 25



status, and in retaliation for her complaints of unequal pay due

to her gender.     (Id. ¶ 3.)

    On February 18, 2020, Miller initiated this action seeking

money damages pursuant to Title VII of the Civil Rights Act of

1964 (“Title VII”), the Fair Labor Standards Act of 1938 as

amended by the Equal Pay Act of 1963 (“Equal Pay Act”), the New

York State Equal Pay Law (“NYSEPL”), the New York State Human

Rights Law (“NYSHRL”), and the New York City Human Rights Law

(“NYCHRL”).     (Id. ¶ 1.)     Miller’s complaint asserts three counts

against L&K for sex/gender discrimination under Title VII,

retaliation under Title VII, and breach of contract; and seven

counts against L&K, Korsinsky, and Levi for violation of and

retaliation under the Equal Pay Act, violation of the NYSEPL,

sex and familial status discrimination and retaliation under the

NYSHRL and NYCHRL, and caregiver discrimination under the

NYCHRL.     (Id. ¶¶ 116–65.)    Miller seeks an award of compensatory

and punitive damages to compensate her for her loss of past and

future earnings, bonuses, compensation, and other employment

benefits.     (Id. ¶ 166.)

    On June 1, 2020, L&K, Korsinsky, and Levi filed an answer

in which they deny Miller’s allegations of wrongdoing and assert

that all actions they took regarding her employment were based

on reasonable, legitimate business factors undertaken in good

faith, none of which were discriminatory, retaliatory, or


                                     4
        Case 1:20-cv-01390-LAP Document 31 Filed 02/12/21 Page 5 of 25



harassing in nature.      (See generally Answer & Countercls. ¶¶ 3,

172.)    In that filing, L&K also asserted two counterclaims

against Miller for faithless and disloyal service under the

faithless servant doctrine, and tortious interference with

prospective economic advantage.           (Id. ¶¶ 210–17.)

    In support of its counterclaims, L&K alleges that, while

she was employed with the firm, Miller acted in a manner that

was materially disloyal, adverse to L&K’s interests, and

inconsistent with the fiduciary duties she owed to the firm.

(Id. ¶ 189.)     Specifically, L&K alleges that Miller, who was

“[o]vertly and vocally unhappy with various aspects of her work

arrangements and compensation, . . . began to pursue career

opportunities elsewhere and to seek favor from colleagues and

mentors at law firms where she had worked previously or where

she had professional relations by virtue of L&K’s representation

of clients in multi-plaintiff derivative actions.”           (Id. ¶ 196.)

    L&K asserts two specific acts of misconduct by Miller.               In

the first, L&K alleges that, in April 2018, the firm entrusted

Miller with representing its interests during negotiations with

representatives of other law firms over the amount of attorneys’

fees that L&K would receive in a multi-plaintiff derivative

litigation.     (Id. ¶¶ 198–200.)     Instead of fulfilling her duties

in good faith and with loyalty to L&K, and despite “explicit

limits concerning her authority to agree to terms concerning the


                                      5
      Case 1:20-cv-01390-LAP Document 31 Filed 02/12/21 Page 6 of 25



amount of attorneys’ fees acceptable to L&K in the allocation,”

Miller agreed to “an arrangement that was materially detrimental

to L&K” and one which “she knew exceeded her authority.”          (Id.

¶¶ 199, 201.)     L&K alleges that Miller did so to advance her own

interests with law firms whom “she perceived as prospective

employers and/or sources of future referral business and whose

interests in the fee allocation were adverse to L&K’s

interests.”     (Id. ¶¶ 200, 202.)       L&K further alleges that Miller

“later boasted about her unauthorized conduct.”          (Id. ¶ 201.)

    The second instance of misconduct occurred “in the early

months of 2019,” when Miller made “disparaging remarks” about

L&K to the General Counsel of a large financial institution

which was a client of L&K’s in multi-party derivative actions.

(Id. ¶¶ 203–04, 209.)     As a result of Miller’s disparagement, in

July 2019--more than three months after Miller was terminated by

L&K--the financial institution terminated its relationship with

L&K and changed counsel to the law firm of one of Miller’s

mentors, where she had worked previously, and which was the same

firm through which Miller had concluded the arrangement of fees

that was materially detrimental to L&K described above.          (Id. ¶¶

3, 204–06.)     L&K alleges that Miller breached duties of good

faith and loyalty owed to L&K and tortiously interfered with

L&K’s prospective economic advantage by “orchestrating” the




                                     6
        Case 1:20-cv-01390-LAP Document 31 Filed 02/12/21 Page 7 of 25



financial institution’s change in counsel in order to seek favor

from her mentor.     (Id. ¶¶ 205, 209.)

    On July 21, 2020, Miller moved to dismiss L&K’s

counterclaims pursuant to Federal Rules of Civil Procedure

12(b)(1) and 12(b)(6).       (See Notice of Motion to Dismiss the

Counterclaims Pursuant to Fed. R. Civ. Proc. 12(b)(1) & (6),

dated July 21, 2020 [dkt. no. 23]; Plaintiff’s Memorandum of Law

in Support of Motion to Dismiss the Counterclaims Pursuant to

Fed. R. Civ. Proc. 12(b)(1) & (6) (“Mem. of L.”), dated July 21,

2020 [dkt. no. 24].)      L&K opposed the motion on September 4,

2020.    (See Memorandum of Law of Defendant Levi & Korsinsky, LLP

in Opposition to Plaintiff’s Motion to Dismiss the Counterclaims

Pursuant to Federal Rules of Civil Procedure 12(b)(1) and

12(b)(6) (“Opp’n”), dated Sept. 4, 2020 [dkt. no. 29].)            Miller

filed a reply on September 18, 2020.         (See Plaintiff’s Reply

Memorandum of Law in Further Support of Motion to Dismiss the

Counterclaims Pursuant to Fed. R. Civ. Proc. 12(b)(1) & (6)

(“Reply”), dated Sept. 18, 2020 [dkt. no. 30].)

  II.    Legal Standard

    “A motion to dismiss a counterclaim is evaluated under the

same standard as a motion to dismiss a complaint.”           S & R Dev.

Estates, LLC v. Town of Greenburgh, New York, 336 F. Supp. 3d

300, 307 (S.D.N.Y. 2018) (quotation marks omitted).

Accordingly, “Federal Rule of Civil Procedure 8(a)(2) requires


                                      7
         Case 1:20-cv-01390-LAP Document 31 Filed 02/12/21 Page 8 of 25



only a short and plain statement of the claim showing that the

[counterclaimant] is entitled to relief, in order to give the

[counterclaim] defendant fair notice of what the claim is and

the grounds upon which it rests.”          Keiler v. Harlequin Enters.

Ltd., 751 F.3d 64, 70 (2d Cir. 2014).

    To survive a motion to dismiss pursuant to Federal Rule of

Civil Procedure 12(b)(1), “[t]he plaintiff bears the burden of

proving subject matter jurisdiction by a preponderance of the

evidence.”     Aurecchione v. Schoolman Transp. Sys., Inc., 426

F.3d 635, 638 (2d Cir. 2005).         “A case is properly dismissed for

lack of subject matter jurisdiction under Rule 12(b)(1) when the

district court lacks the statutory or constitutional power to

adjudicate it.”      Makarova v. United States, 201 F.3d 110, 113

(2d Cir. 2000).

    To survive a motion to dismiss pursuant to Federal Rule of

Civil Procedure 12(b)(6), the plaintiff must plead sufficient

facts “to state a claim to relief that is plausible on its

face.”     Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).

“A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct

alleged.”     Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).          That

“standard is not akin to a ‘probability requirement,’ but it

asks for more than a sheer possibility that a defendant has


                                       8
         Case 1:20-cv-01390-LAP Document 31 Filed 02/12/21 Page 9 of 25



acted unlawfully.”        Palin v. New York Times Co., 940 F.3d 804,

810 (2d Cir. 2019) (quotation marks omitted).            Evaluating

“whether a complaint states a plausible claim for relief” is “a

context-specific task that requires the reviewing court to draw

on its judicial experience and common sense.”            Iqbal, 556 U.S.

at 679.

    On a motion to dismiss, the Court “accept[s] as true all

factual allegations and draw[s] from them all reasonable

inferences.”      Dane v. UnitedHealthcare Ins. Co., 974 F.3d 183,

188 (2d Cir. 2020) (quoting Nielsen v. Rabin, 746 F.3d 58, 62

(2d Cir. 2014)).        The Court, however, is “not required to credit

conclusory allegations or legal conclusions couched as factual

allegations.”      Id. at 188–89 (ellipsis omitted).        “Accordingly,

‘threadbare recitals of the elements of a cause of action,

supported by mere conclusory statements, do not suffice.’”                Id.

at 189.     “While legal conclusions can provide the framework of a

complaint, they must be supported by factual allegations.”

Iqbal, 556 U.S. at 679.

  III.     Discussion

    Miller argues that L&K’s counterclaims do not arise out of

the same transaction or occurrence that is the subject matter of

her original action against L&K.           Accordingly, she argues, the

Court may decline to exercise jurisdiction over the

counterclaims, and it may dismiss them pursuant to Rule


                                       9
     Case 1:20-cv-01390-LAP Document 31 Filed 02/12/21 Page 10 of 25



12(b)(1).     In the alternative, Miller argues that the

counterclaims must be dismissed pursuant to Rule 12(b)(6) for

failure to state a claim upon which relief can be granted.

         A.   Jurisdiction

    “The Court’s first inquiry must be whether it has the

constitutional or statutory authority to adjudicate a case.            If

there is no subject matter jurisdiction, the Court lacks power

to consider the action further.”        ICOS Vision Sys. Corp., N.V.

v. Scanner Techs. Corp., 699 F. Supp. 2d 664, 667 (S.D.N.Y.

2010).    Courts have supplemental jurisdiction over counterclaims

which “form part of the same case or controversy under Article

III of the United States Constitution.” 28 U.S.C. § 1367(a).

“Under the Supreme Court’s classic formulation, counterclaims

raising issues of state law are part of the ‘same case or

controversy’ where they share a ‘common nucleus of operative

fact’ with the plaintiff’s underlying claim.”        Torres v.

Gristede’s Operating Corp., 628 F. Supp. 2d 447, 468 (S.D.N.Y.

2008) (citing United Mine Workers of Am. v. Gibbs, 383 U.S. 715,

725 (1966)).     “The existence of such a common nucleus may be

established where either the ‘facts underlying the federal and

state claims substantially overlap or where presentation of the

federal claim necessarily brings the facts underlying the state

claim before the court.’”     Stefanovic v. Old Heidelberg Corp.,

No. 18 Civ. 2093 (LTS) (KNF), 2019 WL 3745657, at *2 (S.D.N.Y.


                                   10
        Case 1:20-cv-01390-LAP Document 31 Filed 02/12/21 Page 11 of 25



Aug. 8, 2019) (quoting Lyndonville Sav. Bank & Tr. Co. v.

Lussier, 211 F.3d 697, 704 (2d Cir. 2000)) (cleaned up).

    In this action, Miller seeks compensation from L&K for

improperly withholding certain earnings, bonuses, compensation,

and other employment benefits.        (Compl. ¶ 166.)     In its

eighteenth and nineteenth affirmative defenses, L&K asserts that

Miller’s claims are barred based on her faithless and disloyal

service and the faithless servant doctrine.           (Answer &

Countercls. ¶¶ 185–86.)       As discussed below, under New York

common law, a faithless servant forfeits the right to

compensation for services tainted by her faithlessness.             See

Phansalkar v. Andersen Weinroth & Co., L.P., 344 F.3d 184, 200

(2d Cir. 2003); Stefanovic, 2019 WL 3745657, at *2.

Accordingly, presentation of Miller’s claim that certain

compensation was wrongfully withheld will necessarily bring

before the Court the facts underlying L&K’s state law

counterclaims regarding Miller’s purported disloyalty to the

firm.    As a result, L&K’s counterclaims “form[] part of the same

case or controversy as the claims already before the Court and

[they are] thus within the Court’s supplemental jurisdiction.”

Stefanovic, 2019 WL 3745657, at *2 (under similar circumstances,

denying motion to dismiss faithless servant counterclaim for

lack of jurisdiction).       Miller’s motion pursuant to Rule

12(b)(1) is denied.


                                      11
       Case 1:20-cv-01390-LAP Document 31 Filed 02/12/21 Page 12 of 25



         B.   Faithless Servant

       Under New York law, “it is well settled that an employee

owes a duty of good faith and loyalty to an employer in the

performance of the employee’s duties.”         Slue v. New York Univ.

Med. Ctr., 409 F. Supp. 2d 349, 373 (S.D.N.Y. 2006) (cleaned

up).    “One who owes a duty of fidelity to a principal and who is

faithless in the performance of h[er] services is generally

disentitled to recover h[er] compensation, whether commissions

or salary.”     Phansalkar, 344 F.3d at 200 (quoting Feiger v. Iral

Jewelry, Ltd., 363 N.E.2d 350, 351 (N.Y. 1977)).           “Fundamental

to [the employer-employee] relationship is the proposition that

an employee is to be loyal to h[er] employer and is prohibited

from acting in any manner inconsistent with h[er] agency or

trust and is at all times bound to exercise the utmost good

faith and loyalty in the performance of h[er] duties.”            W. Elec.

Co. v. Brenner, 360 N.E.2d 1091, 1094 (N.Y. 1977) (internal

quotation marks omitted).       “A person who is found to be

faithless in h[er] performance of services is generally liable

for all compensation from the date of the breach, and the

faithlessness need not have caused damages.”          Carco Grp., Inc.

v. Maconachy, 383 F. App’x 73, 76 (2d Cir. 2010) (citing

Phansalkar, 344 F.3d at 200).

       “New York courts . . . apply two alternative standards for

determining whether an employee’s conduct warrants forfeiture


                                     12
      Case 1:20-cv-01390-LAP Document 31 Filed 02/12/21 Page 13 of 25



under the faithless servant doctrine.”        Id.   “The first standard

requires that ‘misconduct and unfaithfulness substantially

violate the contract of service.’”       Id. (quoting Turner v.

Konwenhoven, 2 N.E. 637, 639 (N.Y. 1885)) (cleaned up).           Under

this standard, courts have found disloyalty not to be

“substantial” where the behavior consisted of a single act of

disloyalty, as opposed to a persistent pattern, or the employer

knew of and tolerated the behavior.       See Phansalkar, 344 F.3d at

201–02.

      “The second standard requires only that an agent ‘act

adversely to h[er] employer in any part of a transaction, or

omit to disclose any interest which would naturally influence

h[er] conduct in dealing with the subject of h[er] employment.’”

Carco Grp., 383 F. App’x at 76 (quoting Murray v. Beard, 7 N.E.

553, 554 (N.Y. 1886)) (cleaned up).       In other words, “misconduct

by an employee that rises to the level of a breach of a duty of

loyalty or good faith.”     Phansalkar, 344 F.3d at 202.       Despite

the differing standards, “New York courts have not reconciled

any differences between them, or defined the circumstances, if

any, in which one standard should apply rather than the other.”

Id.   “Instead, in the two Second Circuit cases that highlight

the conflict, the court simply noted that the defendant in each

case was liable because he qualified as a faithless servant




                                    13
     Case 1:20-cv-01390-LAP Document 31 Filed 02/12/21 Page 14 of 25



under either test.”    Doe v. Solera Capital LLC, No. 18 Civ. 1769

(ER), 2019 WL 1437520, at *9 (S.D.N.Y. Mar. 31, 2019).

    As a preliminary matter, Miller argues that L&K has

abandoned its assertion that her “disparaging remarks” to the

General Counsel of L&K’s client constitutes a disloyal act under

the faithless servant doctrine because L&K did not respond to

Miller’s arguments in support of dismissal of that branch of

L&K’s counterclaim.    (Reply at 6; Mem. of L. at 8–9, 10–11

(arguing L&K knew of and tolerated Miller’s alleged

disparagement and, regardless, the claim is too vague to infer

that she caused the client to change counsel).)        The Court

agrees.   Here, neither L&K’s first counterclaim, nor its

memorandum of law in opposition to Miller’s motion, argues that

Miller’s disparaging remarks constitute a sufficiently disloyal

act under the faithless servant doctrine.       (See Answer &

Countercls. ¶¶ 210–13 (specifically citing only the allegations

regarding attorneys’ fees in support of faithless servant

counterclaim); Opp’n at 3–5 (recounting allegations regarding

attorneys’ fees in support of faithless servant counterclaim

only, and allegations regarding disparagement in support of

tortious interference counterclaim only).)        Accordingly, L&K has

abandoned that branch of its faithless service claim which

arguably could be based on Miller’s disparagement of L&K to its

client.   See Nielsen v. AECOM Tech. Corp., 762 F.3d 214, 222 n.9


                                   14
     Case 1:20-cv-01390-LAP Document 31 Filed 02/12/21 Page 15 of 25



(2d Cir. 2014) (noting plaintiff abandoned certain claims in

part because he failed to “oppos[e] the motion to dismiss on

[those] issue[s]”);    Rivera v. Balter Sales Co. Inc., No. 14

Civ. 1205 (LTS), 2014 WL 6784384, at *3 (S.D.N.Y. Dec. 1, 2014)

(“A plaintiff’s failure to respond to contentions raised in a

motion to dismiss claims constitutes an abandonment of those

claims.”); see also Grewal v. Cuneo, No. 13 Civ. 6836 (RA), 2016

WL 308803, at *5 (S.D.N.Y. Jan. 25, 2016) (dismissing faithless

servant counterclaim which included allegations that the

attorney-plaintiff “made disparaging remarks to a potential

client and other [individuals] about the firm and its founder .

. . including that [the founder] was incompetent and always lost

his cases”).

    Turning to the merits of Miller’s motion, even if L&K had

not abandoned the second branch of its faithless servant

counterclaim, neither allegation of Miller’s misconduct

plausibly alleges a violation of the doctrine which would

entitle L&K to the relief it seeks.

    First, L&K’s own allegations indicate that it knew of and

tolerated Miller’s purported faithless behavior.         Indeed, L&K

asserts that Miller “began to pursue career opportunities

elsewhere and to seek favor from colleagues and mentors at law

firms where she had worked previously” while she was “[o]vertly




                                   15
     Case 1:20-cv-01390-LAP Document 31 Filed 02/12/21 Page 16 of 25



and vocally unhappy with various aspects of her work

arrangements and compensation.”      (Answer & Countercls. ¶ 196.)

    Further, regarding the first instance of misconduct,

despite giving Miller “explicit limits concerning her authority

to agree to terms,” L&K does not assert that it was unaware of

what Miller had done or that she had improperly exceeded her

authority.   (Id. ¶ 199.)   Rather, L&K alleges that Miller

“boasted about her unauthorized conduct.”       (Id. ¶ 201.)     In

addition, L&K does not allege that it took disciplinary action

against Miller or even raised a concern that her actions were

disloyal or improperly motivated.       See, e.g., Leary v. Al-

Mubaraki, No. 18 Civ. 48 (LTS) (HBP), 2019 WL 4805849, at *4

(S.D.N.Y. Sept. 30, 2019) (dismissing faithless servant

counterclaim where the allegations indicated that defendants

tolerated plaintiff’s years-long consumption of alcohol at work

and did not specify any occasion, other than plaintiff’s

termination, where defendants took corrective action); Farricker

v. Penson Dev., Inc., No. 07 Civ. 11191 (DAB), 2010 WL 845983,

at *2–3 (S.D.N.Y. Mar. 4, 2010) (noting defendant’s counterclaim

for breaches of good faith and loyalty “simply does not make

sense” where plaintiff was not terminated after his alleged

misconduct was discovered).

    As for the second instance of misconduct, in its Answer,

L&K asserts that Miller was terminated, at least in part, for


                                   16
     Case 1:20-cv-01390-LAP Document 31 Filed 02/12/21 Page 17 of 25



“disparaging L&K, both internally and in the close community of

law firms, [including to] prospective employees and clients

within L&K’s practice area.”     (Answer & Countercls. ¶ 102.)

This gives rise to the inference, even when drawn in L&K’s

favor, that the firm was aware that Miller made disparaging

remarks to others--and yet, there is no allegation that L&K took

any corrective action in response until it terminated her.             Cf.

Leary, 2019 WL 4805849, at *4.

    Second, the two instances of misconduct that L&K alleges

are not severe enough to warrant relief under the faithless

servant doctrine.   “The remedies of the faithless servant

doctrine are drastic, and appropriately so where the doctrine

applies.   An employee who works to undermine or covertly compete

with her employer cannot be permitted to retain the benefits of

an agency relationship she has betrayed.       An employee who

violates an incidental work rule, however, . . . need not

forfeit her entire salary.”     Sanders v. Madison Square Garden,

L.P., No. 06 Civ. 589 (GEL), 2007 WL 1933933, at *6 (S.D.N.Y.

July 2, 2007); see also Solera Capital, 2019 WL 1437520, at *10

n.6 (noting it is a “good thing” that courts have not applied

the faithless servant doctrine to “garden-variety, petty

pilfering by an employee”).

    Regarding both instances of misconduct, L&K alleges that

Miller acted unfaithfully to benefit other law firms and a


                                   17
     Case 1:20-cv-01390-LAP Document 31 Filed 02/12/21 Page 18 of 25



mentor of hers whom “she perceived as prospective employers

and/or sources of future referral business.”        (Answer &

Countercls. ¶¶ 200, 207.)     L&K, however, does not allege any

benefit actually received by Miller flowing from her disloyalty,

such as an improper kickback or an offer of employment.          Rather,

the counterclaims imply that Miller was motivated, at least in

part, by increasing the amount of referred business she received

as a partner of L&K--i.e., increasing a benefit to L&K in the

form of the amount of business that flowed to the firm.          (Id.)

Indeed, as noted above, L&K acknowledges a “close community of

law firms . . . within L&K’s practice area.”        (Id. ¶ 102.)       As

alleged, Miller’s actions, while purportedly detrimental to L&K

in the short run, cannot be said to violate the “substantial

misconduct” or “adverse action” standards warranting forfeiture,

and they are vastly different from other instances of self-

dealing to which courts have applied the faithless servant

doctrine.   Compare Phansalkar, 344 F.3d at 211 (holding employee

was required to forfeit all compensation received after disloyal

acts such as his receipt of stock options, stock shares, fees,

and business opportunities that should have been passed on to

the firm), Carco Grp., 383 F. App’x at 77 (holding the same

where employee kept a family member on the payroll against his

superior’s direct orders, during which time the family member

received substantial compensation from the employer), and


                                   18
     Case 1:20-cv-01390-LAP Document 31 Filed 02/12/21 Page 19 of 25



Stefanovic, 2019 WL 3745657, at *4 (denying dismissal of

faithless servant counterclaim where employee, on multiple

occasions, allegedly altered tips on customers’ receipts for his

own benefit), with Leary, 2019 WL 4805849, at *4 (dismissing

faithless servant counterclaim which alleged on-the-job

consumption of alcohol and improper use of company email and

confidential information), Solera Capital, 2019 WL 1437520, at

*11 (same where allegations included theft of approximately $224

and snooping of certain sensitive material), and Grewal, 2016 WL

308803, at *8 (same where allegations included serious charges

against an attorney that she represented third parties without

the firm’s authorization, disparaged senior members of the firm,

lied to the firm, and prepared to take the firm’s clients upon

her departure).    Furthermore, L&K avers that it offered Miller a

severance agreement at her termination, (Answer & Countercls.

¶ 106), which cuts against an inference that Miller’s purported

disloyalty or disparagement warrants forfeiture of all

compensation received after her first disloyal act--the relief

required under the faithless servant doctrine, see Phansalkar,

344 F.3d at 211.

    Accordingly, L&K fails to state a claim for breach of

fiduciary duty under the faithless servant doctrine, and the

counterclaim is dismissed pursuant to Rule 12(b)(6).




                                   19
     Case 1:20-cv-01390-LAP Document 31 Filed 02/12/21 Page 20 of 25



      C.   Tortious Interference

    “Under New York law, in order to make out a prima facie

case for tortious interference with prospective economic

advantage, a plaintiff must establish ‘(1) that he had a

business relationship with a third party; (2) the defendant knew

of that relationship and intentionally interfered with it; (3)

the defendant acted solely out of malice, or used dishonest,

unfair, or improper means; and (4) the defendant’s interference

caused injury to the relationship.’”      Friedman v. Coldwater

Creek, Inc., 321 F. App’x 58, 59–60 (2d Cir. 2009) (quoting

Kirch v. Liberty Media Corp., 449 F.3d 388, 400 (2d Cir. 2006))

(brackets omitted).

    “[A]s a general rule, the defendant’s conduct must amount

to a crime or an independent tort.”      Carvel Corp. v. Noonan, 818

N.E.2d 1100, 1103 (N.Y. 2004).     “Conduct that is not criminal or

tortious will generally be lawful and thus insufficiently

culpable to create liability for interference with prospective

contracts or other nonbinding economic relations.”         Id.

(internal quotation marks omitted).      “A defendant who has not

committed a crime or independent tort or acted solely out of

malice may nevertheless be liable if he has employed ‘wrongful

means.’”   Friedman, 321 F. App’x at 60.      “Wrongful means include

physical violence, fraud or misrepresentation, civil suits and

criminal prosecutions, and some degrees of economic pressure.”


                                   20
     Case 1:20-cv-01390-LAP Document 31 Filed 02/12/21 Page 21 of 25



Astro Kings, LLC v. Scannapieco, 127 N.Y.S.3d 493, 495 (2d Dep’t

2020) (quoting Guard-Life Corp. v. S. Parker Hardware Mfg.

Corp., 406 N.E.2d 445, 449 (N.Y. 1980)).       However, “the

‘wrongful means’ element sets a high bar.”        16 Casa Duse, LLC v.

Merkin, 791 F.3d 247, 262 (2d Cir. 2015).       “New York courts have

recognized an exception to this rule where a defendant engages

in conduct for the sole purpose of inflicting intentional harm

on plaintiffs.    But this exception is narrow:      When a defendant

has acted with a permissible purpose, such as normal economic

self-interest, wrongful means have not been shown, even if the

defendant was indifferent to the plaintiff’s fate.”         Id.

(cleaned up).

    L&K alleges that Miller purposely and in bad faith acted to

harm L&K and interfere with its business relations by

“orchestrating” its former client’s change of counsel to the

firm of Miller’s mentor.    (Answer & Countercls. ¶¶ 205, 216.)

Miller argues that L&K’s counterclaim must be dismissed because

L&K does not allege conduct that amounts to crime, independent

tort, or other sufficient wrongful means.       The Court agrees.

    First, as discussed above, L&K’s counterclaims imply that

Miller was motivated, at least in part, by increasing the amount

of business that flowed to her and L&K.       (Answer & Countercls.

¶¶ 200, 207.)    Accordingly, L&K fails to allege plausibly that

Miller “acted solely out of malice” or “for the sole purpose of


                                   21
     Case 1:20-cv-01390-LAP Document 31 Filed 02/12/21 Page 22 of 25



inflicting intentional harm” on L&K under the third element of a

claim for tortious interference.        See 16 Casa Duse, 791 F.3d at

262; Kirch, 449 F.3d at 400.

    Second, L&K’s counterclaim fails to allege plausibly means

by Miller which were sufficiently wrongful.        As discussed above,

L&K’s counterclaims do not meet the pleading standard for a

breach of fiduciary duty claim under the faithless servant

doctrine.     In its opposition, however, L&K argues that a

generalized breach of fiduciary duty is sufficient to bring a

claim for tortious interference, citing Hannex Corp. v. GMI,

Inc., 140 F.3d 194 (2d Cir. 1998), and Penrose Computer

Marketgroup, Inc. v. Camin, 682 F. Supp. 2d 202 (N.D.N.Y. 2010),

in support.    The Court is not persuaded.      In Hannex Corp., the

Second Circuit explained that a knowing breach of fiduciary duty

may amount to wrongful means “if it satisfies the usual common

law elements” of a claim for fraud or misrepresentation.          140

F.3d at 206.     Here, L&K’s counterclaims allege that Miller acted

to further her own economic self-interests, but L&K does not

assert that she did so via fraudulent conduct or other deceptive

means--indeed, L&K does not even allege that Miller’s

disparaging remarks were untrue or incorrect, to say nothing of

the heightened pleading requirements of Federal Rule of Civil

Procedure 9(b).    See id.; Fed. R. Civ. P. 9(b) (requiring

allegations of fraud or mistake to be pled “with


                                   22
     Case 1:20-cv-01390-LAP Document 31 Filed 02/12/21 Page 23 of 25



particularity”).     Likewise, in Penrose, the court denied

dismissal of a tortious interference claim where the plaintiff

sufficiently alleged not merely breaches of certain fiduciary

duties by the defendant but also misappropriation of trade

secrets and violations of the Computer Fraud and Abuse Act, 18

U.S.C. § 1030, and the Stored Communication Act, 18 U.S.C.

§ 2701.   682 F. Supp. 2d at 216.       Such allegations of wrongful

conduct by the defendant in Penrose are a far cry from L&K’s

assertions here.     Cf. 16 Casa Duse, 791 F.3d at 263 (concluding

that defendant’s actions, “however misguided, . . . did not

amount to ‘the sort of egregious wrongdoing that might support a

tortious interference claim in the absence of an independently

unlawful act or evil motive’”) (quoting Carvel Corp., 818 N.E.2d

at 1102–03).

    Finally, even if Miller’s disparaging remarks or other

misconduct could qualify as wrongful means, injury to L&K relies

on the conclusory and unsupported allegation that Miller’s

remarks “directly caused” L&K’s client to terminate its

relationship with the firm more than three months after Miller

herself was terminated by L&K and after some unalleged period of

time following her remarks.     (Answer & Countercls. ¶ 204.)

Similarly, L&K alleges--again, without any factual support--that

Miller “orchestrated” the client’s change of counsel.         (Id. ¶¶

205, 209.)     Such allegations are not entitled to the presumption


                                   23
        Case 1:20-cv-01390-LAP Document 31 Filed 02/12/21 Page 24 of 25



of truth, and they are not sufficient to withstand a challenge

pursuant to Rule 12(b)(6).        See Dane, 974 F.3d at 189

(explaining courts are not required to credit conclusory

allegations or legal conclusions couched as factual

allegations); see also Nadel v. Play-By-Play Toys & Novelties,

Inc., 208 F.3d 368, 382 (2d Cir. 2000) (explaining allegations

based on “suspicions” “cannot suffice to support a claim for

tortious interference”); Anaen Goyburu Corp. v. Vill. of Port

Chester, No. 09 Civ. 3540 (CS), 2010 WL 11712794, at *8–9

(S.D.N.Y. June 14, 2010) (dismissing tortious interference claim

which relied on conclusory allegations).

    Accordingly, L&K fails to state a claim for tortious

interference with prospective economic advantage, and the

counterclaim is dismissed pursuant to Rule 12(b)(6).

  IV.     Conclusion

    For the foregoing reasons, Plaintiff Amy Miller’s motion to

dismiss Defendant Levi & Korsinsky, LLP’s counterclaims [dkt.

no. 23] is GRANTED.       Counsel shall confer and inform the Court

by letter no later than February 19, 2021, of the status of the

action.     The Clerk of the Court shall close the open motion.




                                      24
     Case 1:20-cv-01390-LAP Document 31 Filed 02/12/21 Page 25 of 25



    SO ORDERED.

Dated:    New York, New York
          February 12, 2021

                           __________________________________
                           LORETTA A. PRESKA
                           Senior United States District Judge




                                   25
